This cause originated in this court on the filing of a complaint for declaratory judgment, injunctive and related relief.
The court hereby notifies the parties that a status conference will be held in regard to this case on Tuesday, November 19, 1991, at 1:00 p.m., at the offices of the court, Conference Room 1, Third Floor, 30 East Broad Street, Columbus, Ohio.
The purposes of the status conference are to establish a schedule for the filing of motions, evidence, and briefs and to set a tentative date for oral argument on the merits, subject to the approval of the court. The conference will be conducted by Jim Jump, Counsel to the Court.